DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 8/15/2022 has been entered.

Response to Amendment
3.	Applicants’ response filed 8/15/2022 amended claims 1 and 6 and cancelled claims 12-17.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 102 rejection over Hayakawa from the office action mailed 4/15/2022; therefore this rejection is withdrawn.  However, as addressed below the examiner is of the position that Hayakawa renders the instant claims obvious.  Also, applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Kaneshige from the office action mailed 4/15/2022; therefore this rejection is withdrawn.  Applicants did not address the double patenting rejection from the office action mailed 4/15/2022; therefore this rejection is maintained below.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 3-10 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayakawa et al., International Publication No. WO/2017/082182 (hereinafter referred to as Hayakawa – for citation purposes USPG-PUB No. 2018/0320102 is being used).  
Regarding claims 1, 3-5 and 7, Hayakawa discloses a lubricating oil composition for use in engine and transmission oils (as recited in claims 1 and 5) (Para. [0311]) having a KV100 of 9.96 mm2/s (as recited in claim 1) (see Table 4) comprising a base oil (as recited in component (B) of claim 4) (see Table 4) to which is added a viscosity index improver made by copolymerizing 74 to 86 mol% of ethylene monomeric units with 4-methyl-1-pentene units (as recited in claim 1) (see Abstract and Para. [0088]) wherein the viscosity index improver has an intrinsic viscosity of 0.85 dl/g and a melting point of not more than 100°C (as recited in claims 1 and 3) (see Table 3 and Para. [0023]).  

Regarding claims 6, 8-10 and 18-20, see discussion above.  

Double Patenting
7.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
8.       Claims 1, 3-10 and 18-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of co-pending Patent No. 11,162,050.  Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '050 patent discloses the same limitations as does the instant application and would therefore be obvious in light of the disclosures to Kaneshige and Hayakawa discussed above and incorporated herein by reference.  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Response to Arguments
9.	Applicants’ arguments filed 8/15/2022 regarding claims 1, 3-10 and 18-20 have been fully considered and are not persuasive.  
	Applicants argue that the Hayakawa reference discussed above does not render the instant claims obvious because Hayakawa uses a grafted co-polymer and the claims do not recite a grafting limitation.  This does not in itself obviate the rejection set forth above.  The claims use “comprising of” language which is open-ended and allows for the inclusion of additional components that may not be specifically recited in the claims.  Paragraph 0088 of Hayakawa explicitly discloses the use of a main chain composed of a copolymer of ethylene and an alpha-olefin including 4-methyl-1-pentene.  For this reason applicants’ arguments are not persuasive in overcoming the obviousness rejection over Hayakawa.   
	Applicants do not argue unexpected results in the response filed 8/15/2022.  It is the position of the examiner that the applicants should argue unexpected results in the next office action and make sure the claims are commensurate in scope with the data (include limitation of 4-methyl-pentene-1 concentration) as applicants are very close to allowance on this application.  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771